Citation Nr: 0207842	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1962 to May 1966.

This appeal arises from a January 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connection for a left ankle disability and assigned a 
noncompensable evaluation; and denied entitlement to service 
connection for low back disability, left knee disability and 
bilateral hearing loss.

By decision of the Board in October 2000, service connection 
for low back disability and left knee disability was denied.  
The issues of service connection for bilateral hearing loss 
and a compensable evaluation for left ankle disability were 
remanded to the RO.  By rating decision in February 2002, 
service connection was granted for bilateral hearing loss and 
tinnitus.  The issue of a compensable evaluation for the 
service connected left ankle remains for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected residuals of a left ankle 
fracture is productive of the functional equivalent of 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service connected residuals of a left ankle fracture have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the January 1999 rating decision of the evidence needed to 
substantiate his claim for a higher evaluation.  He was 
provided an opportunity to submit such evidence.  Moreover, 
in the February 1999 statement of the case, the RO notified 
the veteran of all regulations relating to his claim for a 
higher rating for a left ankle disability, informed him of 
the reasons for which it had denied his claim, and provided 
him additional opportunities to present evidence and argument 
in support of his claim.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA and private treatment records have been obtained and the 
veteran has been provided several VA rating examinations.  
Moreover, the veteran presented extensive testimony in 
support of his claim at a July 2000 Travel Board hearing.  In 
short, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


Factual background

On VA orthopedic examination in November 1998, the veteran 
reported having worked for 15 years following service as a 
mechanic and maintenance man.  He had been experiencing pain 
of the left foot for the past few years.  It was felt that 
the veteran was suffering from gout or arthritis involving 
the foot.  Examination of the left ankle revealed mild 
tenderness over the anterior talofibular and calcaneofibular 
ligaments.  There were no signs of effusion or inflammation.  
Dorsiflexion was from 0 to 15 degrees and plantar flexion was 
from 0 to 30 degrees.  There was no navicular tenderness.  X-
rays of the left ankle failed to reveal any abnormalities.  

The veteran testified in July 2000 that the left ankle was 
weak; that he had to be careful not to twist the left ankle 
and fall; that he had continuously suffered from left ankle 
pain; that he could not walk for more than one half mile 
without having the left ankle swell up; and that he suffered 
from instability of the left ankle.

Social Security Administration (SSA) records were received in 
November 2000.  Based on an April 1999 decision, the veteran 
was awarded disability benefits based on arthritis and pain 
of the left knee; and left shoulder clavicle and status post 
surgeries of the left knee and left shoulder.  He also 
complained of pain and swelling of the left ankle and low 
back pain that was constant.  He also had trouble with 
activities using his hands such as gripping and grasping 
which would aggravate pain and cause swelling of the hands.  
The veteran was unable to perform his past relevant work as a 
maintenance tech, assembly line worker and machine set-up and 
repairman.  The veteran had residual functional capacity to 
perform a range of sedentary work.

On VA orthopedic examination in September 2001, the veteran 
complained of aching of the left ankle.  The ankle also felt 
somewhat unstable.  Ever since an inservice injury, the 
veteran periodically suffered from pain with occasional 
swelling of the left ankle.  Examination of the left ankle 
revealed that it was normal looking without deformity or 
swelling.  The skin was healthy.  There was mild tenderness 
on the medial side.  Range of motion included extension to 15 
degrees (0 to 20 degrees being normal), flexion to 25 degrees 
(0 to 30 being normal), inversion to 20 degrees (0 to 25 
degrees being normal), and eversion to 10 degrees (0 to 10 
degrees being normal).  Power against resistance was good and 
ankle pulse was palpable.  X-rays of the left ankle revealed 
a healed fracture of the distal fibula in satisfactory 
position.  There was no evidence of posttraumatic arthritis.  
The diagnosis was a history of a left ankle injury with no 
evidence of any residual except the healed fracture of the 
distal fibula in a satisfactory position.  It was opined that 
there were no limitation of activities due to the left ankle 
condition for ordinary daily activities, walking or seeking 
work.  There was no objective evidence of pain and there was 
no likelihood of any flare-ups in this case with extended 
use.  Pain was negligible during the physical examination.  
There was no evidence of weakness, fatigability or 
incoordination during the examination.  


Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2001).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45 (2001).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion (DC 
5271).  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  (DC 5270). 

Normal dorsiflexion of the ankle is from 0 to 20 degrees and 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71 
plate II.

The Board must determine whether the assignment of a 
compensable evaluation for the service connected residuals of 
a left ankle fracture is warranted.  On VA examination in 
September 2001, the veteran had extension to 15 degrees while 
20 degrees is normal; there was flexion to 25 degrees when 30 
to 40 degrees is normal; inversion was to 20 degrees with 25 
degrees being normal; and eversion was to 10 degrees with 10 
degrees being normal.  These recent clinical findings lead 
the Board to conclude that the veteran suffers from the 
functional equivalent of moderate limitation of motion of the 
left ankle.  Thus, a 10 percent rating is warranted from the 
original date of claim.  

On the other hand, the record clearly shows that the veteran 
does not suffer from the functional equivalent of marked 
limitation of motion of the left ankle when the results of 
the range of motion study is compared with the criteria 
necessary for a 20 percent evaluation under DC 5271.  
Moreover, it has not been contended or shown that the veteran 
suffers from ankylosis of the left ankle and thus there is no 
basis for inquiry under DC 5270. 

The Board has also reviewed the considerations set forth in 
38 C.F.R. §§ 4.40, 4.45, as required by DeLuca.  The VA 
examiner in September 2001 reported that there was no 
likelihood of any flare-ups in the veteran's case with 
extended use.  Furthermore, it was reported that there was no 
evidence of weakness, fatigability or incoordination during 
the examination.  Accordingly, there is no basis for the 
assignment of a higher evaluation due to the factors laid out 
in DeLuca above.  

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fenderson v. West, 12 Vet App 119 (1999), the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As the claim for a higher evaluation for a left ankle 
disability involves a rating assigned in connection with the 
grant of service connection, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.  
The Board finds, however, that at no time since he filed this 
claim has the service-connected left ankle been more 
disabling than 10 percent. Fenderson, supra.  

As to the question of an extraschedular rating relative to 
the claim at bar, the schedular disability evaluation that 
has been assigned adequately compensates the veteran for 
disability stemming from residuals of a left ankle fracture.  
There also has been no showing that the veteran's disability 
have necessitated frequent periods of hospitalization, 
necessitated lost time from work, or that the severity of the 
conditions otherwise render impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

From March 23, 1998, entitlement to a 10 percent evaluation 
for the service connected residuals of a left ankle fracture 
is granted, subject to the law and regulations governing the 
payment of monetary awards.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

